DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy of Japanese patent application number 2018-138176, filed on July 24, 2018, has been received and made of record.

Information Disclosure Statement
The information disclosure statement (lDS) submitted on January 13, 2021 is in compliance with the provisions of 37 CFR 1.97 and has been considered by the Examiner.

Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance:
As for claim 1, the prior art does not teach or fairly suggest the use of an imaging device comprising an imaging unit including a first pixel being configured to output a first pixel voltage corresponding to an amount of received light to a first signal line, a second pixel being configured to output a second pixel voltage corresponding to an amount of received light to a second signal line, a connector including a connection line, a first connection switch, a first control circuit, a second connection switch, and a second control circuit, the first connection switch being configured to couple the first signal line to the connection line by being turned on, the first control circuit being configured to control an operation of the first connection switch on a basis of a voltage in the first signal line, the second connection switch being configured to couple the second signal line to the connection line by being turned on, the second control circuit being configured to control an operation of the second connection switch on a basis of a voltage in the second signal line, and a converter configured to perform AD conversion on a basis of each of the first pixel voltage and the second pixel voltage, that is coupled to the first signal line and the second signal line, in conjunction with the other limitations of the claims.
As for claims 2-8, the reasons for allowance of these claims is due at least to their dependency upon allowable claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 7304674: note the use of on an image sensor having pixels which are connected to column lines, and the use of a connection switches between the column lines and a second signal line, but fails to disclose that the connection switches are controlled on a basis of a voltage in the column line.
US 2017/0064233: note the use of on an image sensor having pixels which are connected to column lines, and the use of a connection switches between the column lines and a second signal line, but fails to disclose that the connection switches are controlled on a basis of a voltage in the column line.
US 10,873,715: note the use of on an image sensor having pixels which are connected to column lines, and the use of a connection switches between the column lines and a second signal line, but fails to disclose that the connection switches are controlled on a basis of a voltage in the column line.
US 11,025,846: note the use of on an image sensor having pixels which are connected to column lines, and the use of a connection switches between the column lines and a second signal line, but fails to disclose that the connection switches are controlled on a basis of a voltage in the column line.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571)272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LIN YE/Supervisory Patent Examiner, Art Unit 2697